Exhibit FOURTH AMENDMENT TO LICENSE AGREEMENT THIS FOURTH AMENDMENT TO THE LICENSE AGREEMENT (the “Amendment”), is entered into as of the 20th day of June 2008 and made effective as of the Signing Date (for purposes of this Amendment, such term shall have the meaning set forth in that certain Master Termination Agreement of even date herewith among the parties hereto (the “Master Termination Agreement”), by and between The Trustees of Columbia University in the City of New York, a New York corporation (“Columbia”), and Omnimmune Corp., a Texas corporation (the “Company”) (together, Columbia and Company shall be referred to as the “Parties”).For purposes of this Amendment, the phrase “License Agreement” shall mean that certain License Agreement entered into by and between the Columbia and Company as of the 1st day of
